BELCHER, Commissioner.
Appellant was convicted upon two separate counts in the complaint and information for the unlawful sale of whiskey in a dry area, and his punishment was assessed at a fine of $125 on each count.
The complaint and information, as well as all matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court